      Case 1:20-cv-00428-MHT-SMD Document 10 Filed 10/14/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


SEAN D. WASHINGTON,                     )
                                        )
        Plaintiff,                      )
                                        )         CIVIL ACTION NO.
        v.                              )           1:20cv428-MHT
                                        )                (WO)
JASON SMOAK, PA,                        )
                                        )
        Defendant.                      )

                                   OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

in     the    Houston         County    Jail,     filed    this    lawsuit

complaining that the defendant medical provider denied

him     access     to     adequate          medical   treatment    and      a

physician for various health problems.                    This lawsuit is

now    before     the    court     on   the     recommendation     of     the

United States Magistrate Judge that plaintiff’s case be

dismissed without prejudice for failure to comply with

the    orders    of     the    court    and    prosecute    this   action.

There are no objections to the recommendation.                       After

an independent and de novo review of the record, the
   Case 1:20-cv-00428-MHT-SMD Document 10 Filed 10/14/20 Page 2 of 2




court    concludes        that      the      magistrate        judge’s

recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 14th day of October, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
